HON. JOSEPH J. RYAN District Attorney, Franklin County
This is in response to your recent letter to our office wherein you request our opinion as to whether or not an undeputized Akwesasne Indian police officer of the reservation has the authority to make arrests as a police officer while off the reservation.
Criminal Procedure Law, 1.20(34) enumerates the categories of persons who are included within the definition of a police officer. The definition of a police officer does not include undeputized Akwesasne Indian police officers of the reservation, nor do they fall within the definition of peace officers (CPL 1.20[33]). There is also no provision of law in the Indian Law that would grant said Indian police officers the powers of a police officer while off the reservation.
An undeputized Akwesasne Indian police officer, who is not on the reservation, is therefore not considered a police or peace officer under the provisions of the Criminal Procedure Law. The authority of a police officer to make an arrest without a warrant is set forth by CPL140.15, and a peace officer by CPL 140.25. An undeputized Indian police officer while off the reservation would have only the severely limited power to arrest without a warrant that any other person possesses pursuant to CPL 140.30.
Accordingly, we conclude that an undeputized Akwesasne Indian police officer of the reservation does not have the authority to make arrests without a warrant as a police officer for violations of the law while off the reservation.